Case: 21-40224      Document: 00516110150         Page: 1    Date Filed: 11/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  November 29, 2021
                                  No. 21-40224
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Billie Earl Johnson,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:12-CR-88-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Billie Earl Johnson, federal prisoner # 20588-078, appeals the district
   court’s denial of his motion for early release from prison pursuant to 18
   U.S.C. § 3582(c)(1)(A)(i). On appeal, he contends that the district court
   abused its discretion by relying on the policy statements set forth in U.S.S.G.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40224      Document: 00516110150           Page: 2    Date Filed: 11/29/2021




                                     No. 21-40224


   § 1B1.13, failing to consider his post-sentencing rehabilitation efforts and the
   totality of the circumstances warranting early release, and not taking into
   account the ineffectiveness of the COVID-19 mitigation efforts at the prison
   facility where he is housed.
          We review a district court’s decision denying compassionate release
   for an abuse of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020). A district court may modify a defendant’s sentence, after
   considering the applicable 18 U.S.C. § 3553(a) factors, if “extraordinary and
   compelling reasons warrant such a reduction,” and “such a reduction is
   consistent with applicable policy statements issued by the Sentencing
   Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).
          To the extent it considered § 1B1.13, the district court did not abuse
   its discretion because there is no indication that the court considered § 1B1.13
   binding, and the court also denied Johnson’s request for early release based
   on balancing the § 3553(a) factors. See United States v. Cooper, 996 F.3d 283,
   288–89 (5th Cir. 2021) (applying United States v. Shkambi, 993 F.3d 388, 393
   (5th Cir. 2021)). Similarly, the district court’s consideration of the efforts of
   the Bureau of Prisons in addressing the pandemic was separate from its
   application of the § 3553(a) factors, and we may uphold the district court’s
   ruling on that basis. See United States v. Chacon, 742 F.3d 219, 220 (5th Cir.
   2014). Additionally, the district court was aware of and at least implicitly
   considered Johnson’s rehabilitation efforts while in prison. See Chavez-Meza
   v. United States, 138 S. Ct. 1959, 1965 (2018) (noting that it may be sufficient
   for a judge to rely on the record to make clear that he considered the parties’
   arguments and took into account the § 3553(a) factors).
          Although Johnson may disagree with how the district court balanced
   the § 3553(a) factors, that is not a basis for concluding that the court abused




                                          2
Case: 21-40224    Document: 00516110150         Page: 3   Date Filed: 11/29/2021




                                 No. 21-40224


   its discretion. See Chambliss, 948 F.3d at 693. Accordingly, the district
   court’s denial of relief is AFFIRMED.




                                       3